 

 

Fa§o
mg?s a:sn‘-:ict coast
a.i:“ ":F earn :~‘
IN THE UNITED sTATEs DISTRiC">T dURT l *£" 5
FoR THE DISTRICT or MAIQYI§MHDI iP§ HS: I9
* sisters eF:~“:;:
LAMOND sPRiGGs, sR., 333 3 33§»§.333
Piainrirf * EY_ attain
v * Civil Action No. ELH-l 8-3513
BYRoN LESTER NICHoLs, JR., *
Defendant *
***
W

On November 13, 2018, Plaintiff Lamond Spriggs, Sr., a state inmate, _filed this civil rights
lawsuit seeking unspecified compensatory damages (ECF l), along with a Motion for Leave to
Proceed ln Forma Pauperis. ECF 2. Because plaintiff appears indigent, the motion shall be
granted

Plaintiff alleges that his fortner cellmate, Defendant Byron Lester Nichols, lr., owed other
inmates money and, in an effort to be moved off of the housing tier, fabricated a claim that plaintiff
sexually assaulted him. ECF l at 3. Plaintiff alleges that because of the false accusation he has
been harassed, beaten, and traumatized by other inmates. Id.

Plaintiff filed this Complaint in forma pauperis, pursuant to 28 U.S.C. § 1915(a)(l), Which
permits an indigent litigant to commence an action in this Court without prepaymg the filing fee.
To guard against possible abuses of this privilege, the statute requires dismissal of any claim that
is frivolous or malicious, or fails to state a claim on Which relief may be granted. 28 U.S.C.
§l9l$(e)(2)(B)(i) and (ii). This Court is mindful, however, of its obligation to construe liberally
the pleadings of a self-represented litigant See Erickson v. Pardus, 551 U.S. 89, 94 (2007). In

evaluating such a Complaint, the factual allegations are assumed to be true. Ia'. at 93 (citing Be!l

Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007)). Nonetheless, liberal construction does not
mean that this Court can ignore a clear failure in the pleading to allege facts which set forth a
cognizable claim. See Weller v. Dep’t of Soc. Servs., 901 F.Zd 387 (4th Cir. 1990); see also
Beaudett v. Cin ofHampton, 775 F.Zd 1274, 1278 (4th C_ir. 1985) (stating a district court may not
“conjure up questions never squarely presented.”). In making this determination, “[t]he district
court need not look beyond the complaint’s allegations . . . . lt must hold the pro se complaint to
less stringent standards than pleadings drafted by attorneys and must read the complaint liberally.”
While v. Whi`te, 886 F. 2d 721, 722-723 (4tl1 Cir. 1989).
The Complaint, even when afforded a liberal construction, fails to state a claim. At its core,

a civil rights action under 42 U.S.C. § 1983 is directed to unlawful conduct under color of law. See
Owens v. Baltz'more City Stare ’s Atti)rney Of]ice, 767 F.3d 379 (4th Cir. 2014). Section 1983 of 42
U.S.C. provides, in part:

Every person who, under color of any statute, ordinance, regulation, custom, or

usage, of any [State], subjects, or causes to be subjected, any citizen of the

United States or other person within the jurisdiction thereof to the deprivation

of any rights, privileges, or immunities secured by the Constitution and laws,

shall be liable to the party injured in an action at law, suit in equity, or other

proper proceeding for redress. . . .

Section 1983 “‘is not itselfa source of substantive rights,’ but merely provides ‘a method

for vindicating federal rights elsewhere conferred.”’ Afbrz`ght v. Oliver, 510 U.S. 266, 271 (1994)
(quoting Baker v_ McColfan, 443 U.S. 137, 144 n.3 (1979)). Essential to sustaining an action under
§ 1983 are the presence of two elements. Specifically, the plaintiff must demonstrate that: (l) he
Suffered a deprivation of "rights, privileges or immunities secured by the Constitution and laws"
of the United States; and (2) the act or omission causing the deprivation was committed by a person

acting under color of law. West v_ Alkins, 487 U.S. 42, 48 (1988). The sole defendant, fellow

inmate Byron Lester Nichols, Jr., is a private citizen, and there is no allegation or indication that

 

 

he was acting under color of law when he made the false claims against Plaintiff. As such, the

Complaint must be dismissed
A separate Order follows.
November 19 2018 /s/

Date Ellen L. Hollander
United States District Judge

 

 

 

